Appellant’s Motion to Extend Time is Moot; Appellee’s Motion to Dismiss is
Moot; Appeal Dismissed and Memorandum Opinion filed January 26, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00787-CV

                        KENNARD LAW, PC, Appellant
                                        V.
                        JUDITH CLIFFORD, Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-01737

                         MEMORANDUM OPINION

      This is an appeal from an order signed October 27, 2020. The notice of
appeal was filed November 19, 2020. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).
       On December 31, 2020, this court ordered appellant to pay the appellate
filing fee on or before January 11, 2021, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee or otherwise responded to the court’s
order. Accordingly, we dismiss the appeal.1 See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                           PER CURIAM

Panel consists of Justices Wise, Hassan and Wilson.




       1
         Because we dismiss the appeal, appellant’s motion to extend time to file its brief and
appellee’s motion to dismiss the appeal for lack of jurisdiction are moot.

                                              2